Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites: “A topcoat film supply that includes a transferrable radiation curable coating to be applied to a surface of a plastic card substrate, comprising: a base film having a first surface, the first surface is intentionally formed to have a surface structure with a desired topography having an average surface roughness Ra of at least about 0.15 micron; and the transferrable radiation curable coating is disposed on the first surface of the base film, the transferrable radiation curable coating is not in a cured state while on the base film, the transferrable radiation curable coating having an inner surface facing the first surface, the inner surface has a surface structure that is a mirror image of the surface structure of the first surface; the transferrable radiation curable coating includes: (a) a polymerizable composition comprising hard and flexible polymerizable subunits, wherein (i) the hard subunit comprises alkoxylated trimethylolpropane triacrylate with a degree of alkoxylation ranging from about 1 to about 10; (ii) the flexible subunit comprises alkoxylated trimethylolpropane triacrylate with a degree of alkoxylation ranging from about 10 to about 20; and (iii) the ratio (by weight) of hard to flexible subunits in the composition is from about 1.5:1 to about 4:1; and (b) polymeric binder.” Independent claim 11 recites: “A topcoat film supply that includes a transferrable radiation curable composition to be applied to a surface of a plastic card substrate, comprising: a base film having a first surface, the first surface having a surface structure with an average surface roughness Ra of at least about 0.15 micron; and the transferrable radiation curable composition disposed on the first surface of the base film, the transferrable radiation curable composition is not in a cured state while on the base film, the transferrable radiation curable composition comprising: (a) polymerizable composition comprising hard and flexible polymerizable subunits, wherein (i) the hard subunit comprises alkoxylated trimethylolpropane triacrylate with a degree of alkoxylation ranging from about 1 to about 10; (ii) the flexible subunit comprises alkoxylated trimethylolpropane triacrylate with a degree of alkoxylation ranging from about 10 to about 20; and (iii) the ratio (by weight) of hard to flexible subunits in the composition is from about 1.5:1 to about 4:1; and (b) a polymeric binder.”
The closest prior art, Vaidya et al (US Patent 6,001,893), discloses curable topcoat compositions useable in multi-layered polymeric laminates, such as data carrying devices [Col 1, lines 11-13].  These devices include a polymeric substrate and a topcoat layer formed from the topcoat composition of the invention [Col 4, lines 52-54].  The curable topcoat composition can be made by combining a polymerizable composition and a polymeric binder [Col 8, line 66 through Col 9, line 1].  The polymerizable composition can comprise "hard" polymerizable subunits and "flexible" polymerizable subunits [Col 9, lines 22-25].  The “hard” polymerizable subunit is ethyoxylated trimethylolpropane triacrylate (TEOTA) have a degree of ethyoxylation between about 1 to about 10 [Col 9, lines 36-39].  The “flexible” polymerizable subunit can be ethyoxylated trimethylolpropane triacrylate (TEOTA) having a degree of ethyoxylation from about 10 to about 20 [Col 10, lines 17-19].  The ratio of hard to flexible monomer can be 1.5:1 to 4:1 [Col 10, lines 40-51].  The data carrying devices can be identification cards [Col 1, lines 17-19]. The data carrying device 20 can be a card 21 having a polymeric substrate 22 [Col 18, lines 59-62]. A base film can be used as a carrier and as a protective layer for the topcoat layer [Col 14, lines 66-67]. The topcoat film is laminated to a polymeric substrate using the base film as a carrier/transfer sheet [Col 19, line 60 through Col 20, line 4]. According to one method (strip then cure method), the base film of the topcoat film is removed prior to the topcoat layer being cured (A topcoat film supply that includes a transferrable radiation curable coating to be applied to a surface of a plastic card substrate, comprising: a base film having a first surface) (and the transferrable radiation curable coating is disposed on the first surface of the base film, the transferrable radiation curable coating is not in a cured state while on the base film, the transferrable radiation curable coating having an inner surface facing the first surface) (the transferrable radiation curable coating includes: (a) a polymerizable composition comprising hard and flexible polymerizable subunits, wherein (i) the hard subunit comprises alkoxylated trimethylolpropane triacrylate with a degree of alkoxylation ranging from about 1 to about 10; (ii) the flexible subunit comprises alkoxylated trimethylolpropane triacrylate with a degree of alkoxylation ranging from about 10 to about 20; and (iii) the ratio (by weight) of hard to flexible subunits in the composition is from about 1.5:1 to about 4:1; and (b) polymeric binder) [Col 20, lines 2-4].
Vaidya fails to disclose the limitations “the first surface (of the base film) is intentionally formed to have a surface structure with a desired topography having an average surface roughness Ra of at least about 0.15 micron” (claim 1), “a base film having a first surface, the first surface having a surface structure with an average surface roughness Ra of at least about 0.15 micron” (claim 11), and “the inner surface (of the transferrable radiation curable coating) has a surface structure that is a mirror image of the surface structure of the first surface” (claim 1). 
Claims 2-4 are allowed as depending on claim 1. Claims 12-19 are allowed as depending on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781